DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 5-7, filed 02/04/2021, with respect to the rejection(s) of claim(s) 3, 5, 7, 9, 11 and 13-15 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wouters (US 7901063).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hiratsuka (US 2013/0002772) and further in view of Wouters (US 7,901,063).
With regard to claim 3, Hiratsuka discloses an ink-jet printer [Fig. 2] provided with a circulation flow passage for circulating ink, comprising:
a plurality of printing heads (20Y to 20K) [Para. 0023] each of which has a nozzle (22Y to 22K) [Para. 0024] for discharging the ink formed therein;


a heat exchanger (144) [ink temp controller; Para. 0050] for adjusting the temperature of the ink;
a manifold (58) [Para. 0047] for diverging the flow passage of the ink;
a main flow pipe (30) for successively connecting the buffer tank, the heat exchanger and the manifold with one another;
a sub-flow pipe (78 & 168) for connecting the manifold and the buffer tank with each other; a supply flow pipe (62) for connecting the manifold and the printing part; pumps (178, 100) that are respectively installed on the sub-flow pipe and the supply flow pipe, the main flow pipe and the sub-flow pipe constitute a first circulation flow passage for circulating the ink [30 and 78 are connected via manifold (58); Fig. 2]
Hiratsuka does not disclose a printing part having a distribution tank for storing the ink to be distributed to the plural printing heads; the distribution tank is constituted by a first distribution tank and a second distribution tan, and the first distribution tank stores the ink to be supplied to the printing heads and the second distribution tank stores the ink collected from the printing heads; a collection flow pipe for connecting a printing part and a buffer tank with each other; the collection flow pipe is constituted by a first collection flow pipe that connects the first distribution tank of the printing part and the buffer tank and a second collection flow pipe that connects the second distribution tank of the printing part and the buffer tank, and wherein pumps for flowing the ink are respectively installed on the first collection flow pipe and the second collection flow pipe and a pump installed on the collection flow pipe so as to flow the ink; and the main flow pipe, the supply flow pipe and the collection flow pipe constitute a second circulation flow passage for circulating the ink.
However, Wouters teaches a printing part having a distribution tank (70, 50) for storing ink to be distributed to the plural printing heads (10a, 10b); the distribution tank is constituted by a first 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the printer of Hiratsuka with a printing part having a distribution tank since it is known in the art that circulation type inkjet head devices include a distribution tank and a collection flow pipe connecting the printing part and a buffer tank in order to circulate ink from the buffer tank to the printing part.
In addition, it would be obvious to one skilled in the art to connect the collection flow pipe as taught by Wouters with the main flow pipe (30) and the supply flow pipe (62) of the modified printer of Hiratsuka in order to supply ink to the inkjet head while circulating the ink. 
With regard to claim 5, Hiratsuka's modified ink-jet printer discloses all the limitations of claim 3, wherein a pressure control mechanism (5) [control unit; is attached to each of the first distribution tank and the second distribution tank so that by a pressure adjustment by the pressure control mechanism, the first distribution tank supplies the ink to the printing head and the second distribution tank collects the ink from the printing head [Para. 0097],
With regard to claim 15, Hiratsuka's modified ink-jet printer discloses all the limitations of claim 1 but does not discloses wherein a plurality of the printing parts are installed.

.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hiratsuka (US 2013/0002772) in view of Wouters (US 7,901,063) as applied to claim 3 above, and further in view of Hirose (JP 2013028041).
With regard to claims 7 and 9, Hiratsuka's modified ink-jet printer discloses all the limitations of claims 3 and 5 respectively, but does not disclose wherein the first distribution tank and the second distribution tank are connected to each other by a bypass pipe so that the ink is directly flowed from the first distribution tank to the second distribution tank.
However, Hirose teaches a first distribution tank (3) and the second distribution tank (4, 5) are connected to each other by a bypass pipe so that the ink is directly flowed from the first distribution tank to the second distribution tank.[ Fig. 2]
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine a bypass pipe to the first and second distribution tank of Hiratsuka modified so that various kinds of ink can be accurately and stably discharged.

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hiratsuka (US 2013/0002772) in view of Wouters (US 7,901,063) as applied to claim7 and 9 above, and further in view of Nakagawa (2012/0325337).
claims 11 and 13, Hiratsuka's modified ink-jet printer discloses all the limitations of claims 7 and 9, respectively, but does not disclose wherein a solenoid valve is attached to the bypass pipe.
Nakagawa teaches a solenoid valve attached to a bypass pipe. [Claim 11. See also Para. 0013]
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine a solenoid valve to the bypass pipe of Hiratsuka modified as taught by Nakagawa to control whether fluid will pass through the bypass pipe and mix with ink in the distribution tank.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hiratsuka (US 2013/0002772) in view of Wouters (US 7,901,063) as applied to claim 3 above, and further in view of Arimoto (US 2015/0375520).
With regard to claim 14, Hiratsuka's modified ink-jet printer discloses all the limitations of claim 3 but does not disclose wherein the heat exchanger carries out a heat exchanging process between the ink and water, with the temperature of the water being controlled by a chiller device.
However, Arimoto teaches a temperature controller (72) to include a heat exchanger and a chiller, can carry out a heat exchanging process between ink and water, with the temperature of the water being controlled by a chiller device. [Para. 0125; Fig. 9]
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the temperature controller of Hiratsuka with the temperature controller of Arimoto in order to adjust a temperature so as to both heat and cool down ink flowing through the ink channel.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193.  The examiner can normally be reached on Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/TRACEY M MCMILLION/Examiner, Art Unit 2853                                                                                                                                                                                                        
/ERICA S LIN/Primary Examiner, Art Unit 2853